* INVESTOR CONFERENCE 2011 © 2011 May 11, 2011 Investor Conference * INVESTOR CONFERENCE 2011 © 2011 All written or oral statements made by CSC at this meeting or in these presentation materials that do not directly and exclusively relate to historical facts constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements represent CSC’s expectations and beliefs, and no assurance can be given that the results described in such statements will be achieved. These statements are subject to risks, uncertainties, and other factors, many outside of CSC’s control, that could cause actual results to differ materially from the results described in such statements. For a description of these factors, please see CSC’s most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Fiscal Year 2011 information presented herein is based on CSC’s revised guidance issued on May 2, 2011. Actual results for Fiscal Year 2011 are scheduled to be released on May 25, 2011. Actual Fiscal Year 2011 results could vary from such guidance information. * INVESTOR CONFERENCE 2011 © 2011 This presentation includes certain non-GAAP financial measures, such as operating income, operating margin, operating costs, free cash flow and free cash flow as a percentage of net income attributable to CSC common shareholders. These non-GAAP financial measures are not meant to be considered in isolation or as a substitute for results prepared in accordance with accounting principles generally accepted in the United States (GAAP). A reconciliation of non-GAAP financial measures included in this presentation to the most directly comparable financial measure calculated and presented in accordance with GAAP is set forth elsewhere in this presentation and on our website at www.csc.com. CSC management believes that these non-GAAP financial measures provide useful information to investors regarding the Company’s financial condition and results of operations as they provide another measure of the Company’s profitability and ability to service its debt, and are considered important measures by financial analysts covering CSC and its peers. * INVESTOR CONFERENCE 2011 © 2011 $16.1B global IT services powerhouse 50+ year track record of client service excellence CSC Business Profile 93,000 employees worldwide, operating in more than 90 countries 2,500 clients NYSE: CSC Ranked 155 on the FORTUNE 500 On FORTUNE magazine’s list of World’s Most Admired Companies * INVESTOR CONFERENCE 2011 © 2011 FY11 Overview Implemented dividend and stock repurchase programs Underlying operational business performance Commercial revenue growth, offset by uncertainty in Public Sector NHS Program realigned for success Invested in growth segments, both organically and through acquisition * INVESTOR CONFERENCE 2011 © 2011 IT Services — A Global Market in Transition Sources: Forrester Research, Inc.; CSC Research Outsourcing Systems Integration IT Consulting Outsourcing Systems Integration IT Consulting Infrastructure as a Service Security as a Service Implementation and Consulting Vertical Software Business Services Business executives depend less on CIO for technology investments Shift to “as a Service” is underway Undifferentiated traditional services are being commoditized Traditional IT Services Business Solutions Traditional IT Services * INVESTOR CONFERENCE 2011 © 2011 Market Offers Opportunities for Growth BusinessCAGR EmergingCAGR TraditionalCAGR 3-yr.14.7% 5-yr.14.4% 10-yr.10.1% 3-yr.53.8% 5-yr.45.2% 10-yr.27.8% 3-yr.1.1% 5-yr.0.0% 10-yr.-1.3% Business Solutions Emerging Services Traditional Services $B (U.S.) Sources: Forrester Research, Inc.; CSC Research * INVESTOR CONFERENCE 2011 © 2011 •Protect and expand our core markets •Focus on high-growth horizontal segments •Expand our global presence •Lead in the “as a Service” cloud-based economy •Capture market share in cybersecurity services •Expand our market with Infrastructure as a Service offerings Our Strategic Direction — Aligned with Market Opportunities for Growth BUSINESS •Be a leader in our chosen verticals •Use industry-leading, IP-based solutions to drive growth •Focus on business outcomes Fueling Clients’ Growth and Performance TRADITIONAL Enabling Clients to Focus on
